DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is a response to an application filed on 04/24/2020 where claims 1 – 20 are pending.
Information Disclosure Statement

3.	The information disclosure statement (IDS) is submitted on 07/07/2020, 08/07/2020, has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Drawings
4.	The drawings were received on 03/13/2020. These drawing are acceptable.

Allowable Subject Matter
5.	Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
Regarding claims 8 and 18, prior art Wu et al. [US 20120226802 A1]   discloses in para [0055] Fig. 5, from the receiver device's point of view, the packet 502 looks as if 
However, prior arts of record Wu does not teach  
sending a repeated duplicate acknowledgment packet of the blocking packet three consecutive times on the target subflow connection.

Therefore, the claims 8 and 18 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 3, 4 , 10, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Pub: 20120226802 A1) hereinafter Wu  and further in view of Wei et al. (IEEE: improving multipath TCP for latency sensitive flows in the cloud; 2016) hereinafter Wei

As to claim 1.  Wu teaches a packet transmission method, comprising
receiving, by a network component, packets on a plurality of subflow connections of a multipath transmission control protocol (MPTCP) connection, (Wu [0019] [0021]Fig. 1, each of the network devices 104 and 106 includes a respective MPTCP protocol stack 112 and 114A  with plurality of subflow connections)
and determining, based on the received packets, that packets at an MPTCP layer are out of order; (Wu [0021] [0034] [0035] Fig. 2, packet k based on feedback from the receiver device, the sender device determines a blocking intermediate device exists, or all packets with a sequence number greater than the sequence number of a lost packet have been lost before reaching the blocking intermediate device or have been lost after the blocking intermediate device or have been discarded by the blocking intermediate device/packets are out of order at MTCP layer)
determining, by the network component, that a blocking packet which is causing out-of-order receipt,  is not received within a tolerance time,  (Wu [0085] When the sender device determines (at 806) that a packet with SSN n is lost, if the sender device has not received an indication (in the form of an acknowledgement, such as a subflow-level SACK) that any packet with SSN greater than n has been delivered to the receiver device, then the sender device determines that either a blocking intermediate device is present or all packets with sequence numbers greater than n have been lost or are extremely delayed and thus has resulted in a timeout/tolerance time). 
blocking packet (Wu [0023] Fig. 1, if the blocking intermediate device detects sequence holes in packets received by the intermediate device, then the blocking intermediate device will block  forwarding of packets having sequence numbers after or larger than the missing sequence number to the destination/blocking packets)
blocking packet (Wu [0023] Fig. 1, if the blocking intermediate device detects sequence holes in packets received by the intermediate device, then the blocking intermediate device will block  forwarding of packets having sequence numbers after or larger than the missing sequence number to the destination/blocking packets)
the blocking packet (Wu [0023][0029] Fig. 1, if the blocking intermediate device detects sequence holes in packets received by the intermediate device, then the blocking intermediate device will block  forwarding of packets having sequence numbers after or larger than the missing sequence number to the destination/blocking packets, if a packet having a particular sequence number was lost in subflow 108, then the packet having the particular sequence number should be retransmitted on subflow 108)
Wu does not teach wherein the tolerance time is less than a largest retransmission timeout (RTO) in RTOs of the plurality of subflow connections; and
sending, by the network component, a retransmission instruction packet of the [ ] on a target subflow connection in the plurality of subflow connections, wherein the retransmission instruction packet is used to instruct a sending device of the [ ] to retransmit [ ]
Wei teaches wherein the tolerance time is less than a largest retransmission timeout (RTO) in RTOs of the plurality of subflow connections;  (Wei [Page 3] Section C. Column 2,  Fig. 1, Fig. 2, a simple example of the packet loss detection and retransmission using Packet Sequence takes near one RTT to notify the sender/tolerance time  to retransmit the lost packets; retransmissions need to wait for long time RTO and aggressive timer is  set up  that is smaller the RTO in each subflow of plurality of sub-flows)
And sending, by the network component, a retransmission instruction packet of the [ ] on a target subflow connection in the plurality of subflow connections, wherein the retransmission instruction packet is used to instruct a sending device of the[  ] to retransmit [ ] (Wei [Section B] Fig. 1, Fig. 2, receiver uses sequence of packets t to detect the lost packets,  if the received packets’ Packet Sequence is not continuous, it indicates that there is packet loss,  then in the following ACK, the lost Packet Sequence are set in the TCP option to tell the sender which packet is lost/instruct sender to send lost packet,  once the sender receives the ACK packet with the lost Packet Sequence number, it will firstly searching the mTable for the real sequence number, and then resend the corresponding packet/Fig 2 shows a simple example of the packet loss detection and retransmission using Packet Sequence)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Wei with the teaching of Wu because Wei teaches that retransmitting lost packet within RTO would reduce the
negative effect of packet loss on short flows thereby improving MPTCP in the cloud network. (Wei [Section I, introduction])
As to claim 3 The combination of Wu and Wei specifically Wu teaches at the MPTCP layer are out of order is located  (Wu [0021] [0034] [0035] Fig. 2, packet k based on feedback from the receiver device, the sender device determines a blocking intermediate device exists, or all packets with a sequence number greater than the sequence number of a lost packet have been lost before reaching the blocking intermediate device or have been lost after the blocking intermediate device or have been discarded by the blocking intermediate device/packets are out of order at MTCP layer)
Wu does not teach  wherein the tolerance time is determined based on a largest round trip time (RTT) in RTTs of the plurality of subflow connections and an RTT of a subflow connection in which a packet that is recently received  when the packets
Wei teaches  wherein the tolerance time is determined based on a largest round trip time (RTT) in RTTs of the plurality of subflow connections and an RTT of a subflow connection in which a packet that is recently received  when the packets (Wei [Page 3] Section C. Fig. 1, Fig. 2, retransmissions need to wait for long time retransmission timeout  RTO and aggressive timer is  set up  that is smaller the RTO in each subflow of plurality of sub-flows, RTO for each subflow is set to 2RTTs, receiver receives packets 1 and  3 in first subflow of MTCP/Fig. 2 )
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Wei with the teaching of Wu because Wei teaches that retransmitting lost packet within RTO would reduce the
negative effect of packet loss on short flows thereby improving MPTCP in the cloud network. (Wei [Section I, introduction])

As to claim 4. the combination of Wu and Wei specifically Wu teaches at the MPTCP layer are out of order is located (Wu [0021] [0034] [0035] Fig. 2, packet k based on feedback from the receiver device, the sender device determines a blocking intermediate device exists, or all packets with a sequence number greater than the sequence number of a lost packet have been lost before reaching the blocking intermediate device or have been lost after the blocking intermediate device or have been discarded by the blocking intermediate device/packets are out of order at MTCP layer)
Wu does not teach  wherein the tolerance time is equal to 1/2 of (RTTmax-RTTcur), wherein the RTTmax is the largest RTT in the RTTs of the plurality of subflow connections, and the RTTcur is the RTT of the subflow connection in which the packet that is recently received when the packets 
Wei teaches wherein the tolerance time is equal to 1/2 of (RTTmax-RTTcur), wherein the RTTmax is the largest RTT in the RTTs of the plurality of subflow (Wei [Page 3] Section C. Fig. 1, Fig. 2, a simple example of the packet loss detection and retransmission using Packet Sequence 
takes near one RTT to notify the sender/RTTcurr to retransmit the lost packets; retransmissions need to wait for long time retransmission timeout RTO and aggressive timer is  set up  that is smaller the RTO in each subflow of plurality of sub-flows, RTO for each subflow is set to 2RTTs/RTTmax, receiver receives packets 1 and  3 in first subflow of MTCP/Fig. 2—tolerance time RTTmax-RTTcurr )
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Wei with the teaching of Wu because Wei teaches that retransmitting lost packet within RTO would reduce the
negative effect of packet loss on short flows thereby improving MPTCP in the cloud network. (Wei [Section I, introduction])

Regarding claims 11, 13, 14 there is a network device with steps that are virtually identical to the functions performed by the method recited in claims 1, 3, 4 respectively. Examiner submits that Wu discloses in para [0137] Fig. 17, network device 1700 includes machine-readable instructions 1702 executable on one or multiple processors 1704 for performing the disclosed functionalities of claims 11, 13, 14. As a result, claims 11, 13, 14 is rejected under section 103 as obvious over Wei in view of Wu for the same reasons as in claims 1, 3, 4 respectively.

As to claim 10 Wu teaches a packet transmission method, comprising,  and resending, by the network component, the blocking packet corresponding to the DSN on a subflow (Wu [0042] [0043][0044] Fig. 4A, Fig.4B, due to loss of the packet 402 in subflow 2, the acknowledgement message 406 sent from the receiver device to the sender device does not acknowledge the SSN of 202 and DSN of 6 in packet 409, since an SSN hole and DSN hole are present due to loss of the packet 402, the lost packet 402 (originally sent on subflow 2) has to be retransmitted on subflow 2 and retransmission of the packet 412 over the same subflow of the lost packet 402 is performed)
Wu does not teach packet from packets received on a plurality of subflow connections of a multipath transmission control protocol, determining, by the network component, a data sequence number DSN of the blocking packet based on the retransmission instruction packet
Wei teaches identifying, by a network component, a retransmission instruction packet of a blocking packet from packets received on a plurality of subflow connections of a multipath transmission control protocol (MPTCP); (Wei [Page 3,  Section II] Section B. Fig. 1, Fig. 2, sender sends  packet with PS=, which is dropped in the network, when the receiver gets the packet with PS=3, it will find that the packet with PS=2 is lost, then it sets PS=2 in the ACK packet to notify the sender the packet is lost, the sender will query the mTable to find the real packet sequence number (i.e., seq=102), and then retransmit it, MPTCP with plurality of sub-flows)
determining, by the network component, a data sequence number DSN of the blocking packet based on the retransmission instruction packet; (Wei [Page 3, Section II] Section B. Fig. 1, Fig. 2  sender receives an Ack packet from receiver to notify the sender packet is lost  by setting PS=2 , the sender will query/determine,  the mTable to find the real packet sequence number (i.e., seq=102), and then retransmit it,  firstly the packet with TCP seq=102 is assigned with Packet Sequence=2, but when retransmitting it, its Packet Sequence becomes 4 but the seq is still 102,  MPTCP sender will maintain a mapping table (mTable) for each subflow in which the key is the Packet Sequence number and the value is the real sequence number of TCP).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Wei with the teaching of Wu because Wei teaches that retransmitting lost packet within RTO would reduce the
negative effect of packet loss on short flows thereby improving MPTCP in the cloud network. (Wei [Section I, introduction])

Claim 2, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Wei and further in view of Ford et al. (RFC 6824 - TCP Extensions for Multipath Operation with Multiple Addresses; 01/2013) hereinafter Ford

As to claim 2. The combination of Wu and Wei specifically Wu teaches wherein the-determining, based on the received packets, that packets at the MPTCP layer are out of order comprises: (Wu [0021] [0034] [0035] Fig. 2, packet k based on feedback from the receiver device, the sender device determines a blocking intermediate device exists, or all packets with a sequence number greater than the sequence number of a lost packet have been lost before reaching the blocking intermediate device or have been lost after the blocking intermediate device or have been discarded by the blocking intermediate device/packets are out of order at MTCP layer)
(Wu [0026] [0039] Fig. 2,   DSN is used by the MPTCP layer  and sequence numbers are used by each protocol stack to allow for reliable, ordered delivery of packets  packet k (with sequence number s(k)) sent by a sender device (e.g., network device 104) is lost (202) before reaching the blocking intermediate device 120, a lost packet includes a packet that is sent by a sender device to a receiver  device and is not received by the receiver device, shows subsequent transmission of packets k+1, k+2, k+3, and k+4 from the sender device 104 to the blocking intermediate device 120, having sequence numbers greater than s(k)/received packets are not consecutive)
the combination of Wu and Wei does not teach performing packet assembly based on data sequence numbers (DSNs) of the arriving packets in the plurality of subflow connections of the MPTCP
Ford teaches performing packet assembly based on data sequence numbers (DSNs) of the arriving packets in the plurality of subflow connections of the MPTCP, (Ford [Page 23] Section 3.3, [Page 25] Section 3.3.1, Fig. 9, using DSN, the data stream as a whole can be reassembled through the use of the data sequence mapping components of the DSS option (Figure 9) at the receiver)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ford with the teaching of Wu and Wei because Ford teaches that using sub-flow level sequence number would improve efficiency. (Ford [Page 25] Section 3.3.1)
Regarding claim 12, there is a network device with steps that are virtually identical to the functions performed by the method recited in claim 2. Examiner submits that Wu discloses in para [0137] Fig. 17, network device 1700 includes machine-readable instructions 1702 executable on one or multiple processors 1704 for performing the disclosed functionalities of claim 12. As a result, claim 12 is rejected under section 103 as obvious over Ford in view of Wu and Wei for the same reasons as in claim 2.
As to claim 9 the combination of Wu, Wei does not teach wherein the network component comprises one or more of a home gateway (HG), a hybrid access aggregation point (HAAP), or an access router (AR).
Ford teaches herein the network component comprises one or more of a home gateway (HG), a hybrid access aggregation point (HAAP), or an access router (AR) (Ford [Page 4] Section 1.1, one or both hosts are multihomed and multiaddressed, assume that the presence of multiple addresses at a host is sufficient to indicate the existence of multiple paths,  paths need not be entirely disjoint: they may share one or many routers between them)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ford with the teaching of Wu Wei because Ford teaches that using sub-flow level sequence number would improve efficiency. (Ford [Page 25] Section 3.3.1)

Claims 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Wei and further in view of Kim et al. (US Pub: 20160205586) hereinafter Kim

As to claim 5 the combination of Wu and Wei specifically Wu teaches blocking packet (Wu [0023] Fig. 1, if the blocking intermediate device detects sequence holes in packets received by the intermediate device, then the blocking intermediate device will block  forwarding of packets having sequence numbers after or larger than the missing sequence number to the destination/blocking packets)
Wu does not teach wherein before the sending, by the network component, a retransmission instruction packet of the [  ]  on the target subflow connection in the plurality of subflow connections, the method further comprises, selecting a subflow connection with a shortest estimated delay from the plurality of subflow connections as the target subflow connection
	Wei teaches  wherein before the sending, by the network component, a retransmission instruction packet of the [  ]  on the target subflow connection in the plurality of subflow connections, the method further comprises: (Wei [Section B] [Left column] Fig. 1, Fig. 2, one replicated packet is lost on the first subflow but the other is received on the second subflow, even through the receive window of MPTCP will not be blocked, the lost packet in the receive window of the first subflow still have to be retransmitted/ target subflow .receiver uses sequence of packets  to detect the lost packets,  if he received packets’ Packet Sequence is not continuous, it indicates that there is packet loss,  then in the following ACK, the lost Packet Sequence are set in the TCP option to tell the sender which packet is lost/instruct sender to send lost packet, of plurality of sub-flows)

negative effect of packet loss on short flows thereby improving MPTCP in the cloud network. (Wei [Section I, introduction])
the combination of Wu and Wei does not teach selecting a subflow connection with a shortest estimated delay from the plurality of subflow connections as the target subflow connection
selecting a subflow connection with a shortest estimated delay from the plurality of subflow connections as the target subflow connection. (Kim [0105] Fig. 1, Fig. 5, Fig. 8, scheduler 506 selects a path that has the least packet loss rate and the shortest delay from among a number of paths, based on an RTT and a packet loss rate contained in the feedback in operation 802)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kim with the teaching of Wu and Wei because Kim teaches that selecting a path that has the least packet loss rate and the shortest delay would obtain an diversity gain according to the use of an MPTCP. (Kim [0105])

Regarding claim 15, there is a network device with steps that are virtually identical to the functions performed by the method recited in claim 5. Examiner submits that Wu discloses in para [0137] Fig. 17, network device 1700 includes machine-readable instructions 1702 executable on one or multiple processors 1704 for .
Claims 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Wei and further in view of Itoh et al. (US Pub: 20020191594) hereinafter Itoh 

As to claim 6  the combination of Wu and Wei specifically Wu teaches the blocking packet (Wu [0023][0027] Fig. 1, Fig. 2,  if the blocking intermediate device detects sequence holes in packets received by the intermediate device, then the blocking intermediate device will block  forwarding of packets having sequence numbers after or larger than the missing sequence number to the destination/blocking packets; in response to a triggering event, packet k is retransmitted (206) to the receiver device (e.g., network device 106))
the blocking packet (Wu [0023][0027] Fig. 1, Fig. 2,  if the blocking intermediate device detects sequence holes in packets received by the intermediate device, then the blocking intermediate device will block  forwarding of packets having sequence numbers after or larger than the missing sequence number to the destination/blocking packets; in response to a triggering event, packet k is retransmitted (206) to the receiver device (e.g., network device 106))
the combination of Wu and Wei does not teach  wherein the retransmission instruction packet comprises an identifier,  and the identifier is used to identify that the retransmission instruction packet is a packet that is used to instruct the sending device of the blocking packet to retransmit.
(Itoh [0080] Fig. 8, An identifier is entered into SubType 807 to express whether the packet is a retransmission request forbid notification, a retransmission request allow notification, or a packet loss notification)
that is used to instruct the sending device of [the [  ] to retransmit. (Itoh [0081]Fig. 8,  FIG. 9(a) the SubType 807 is an identifier representing retransmission  request forbidding or retransmission request allowing, that is, when SubType=0 or 2, in the sequence number 902, the sequence number of the data packet starting the forbidding or allowing of retransmission requests is entered)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Itoh with the teaching of Wu and Wei because Itoh teaches that instructing the sending device to retransmit would allow to retransmitting the lost packets thereby enabling data transmission of a high service quality.(Itoh [0002])
Regarding claim 16, there is a network device with steps that are virtually identical to the functions performed by the method recited in claim 6. Examiner submits that Wu discloses in para [0137] Fig. 17, network device 1700 includes machine-readable instructions 1702 executable on one or multiple processors 1704 for performing the disclosed functionalities of claim 16. As a result, claim 16 is rejected under section 103 as obvious over Itoh in view of Wu and Wei for the same reasons as in claim 6.
s 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Wei, Itoh and Ford 
As to claim 7 the combination of Wu, Wei and Itoh specifically Itoh teaches wherein the identifier is located in a flag bit. (Itoh [0084] Fig. 9c, bit map 909 indicates with the n-th number bit from the head the value inputted as the sequence number 908 plus the state of packet loss of the n-th number packet and for example a "1" is entered if the packet  has been lost and a "0" is entered if the packet has not been lost) Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Itoh with the teaching of Wu and Wei because Itoh teaches that instructing the sending device to retransmit would allow to retransmitting the lost packets thereby enabling data transmission of a high service quality.(Itoh [0002])
the combination of Wu, Wei and Itoh does not teach in a data sequence signal (DSS) option of the MPTCP
Ford teaches in a data sequence signal (DSS) option of the MPTCP, (Ford [Page 23] Section 3.3, in MPTCP implementation, data sequence mapping and the Data ACK are signaled in the Data Sequence Signal (DSS) option (Figure 9), either or both the data sequence mapping and the Data ACK can be signaled in the DSS option, dependent on the flags set )
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ford with the teaching of Wu Wei, Itoh because Ford teaches that using sub-flow level sequence number would improve efficiency. (Ford [Page 25] Section 3.3.1)
Regarding claim 17, there is a network device with steps that are virtually identical to the functions performed by the method recited in claim 7. Examiner submits that Wu discloses in para [0137] Fig. 17, network device 1700 includes machine-readable instructions 1702 executable on one or multiple processors 1704 for performing the disclosed functionalities of claim 17. As a result, claim 17 is rejected under section 103 as obvious over Ford in view of Wu, Wei and Itoh for the same reasons as in claim 7.

As to claim 9 the combination of Wu, Wei does not teach wherein the network component comprises one or more of a home gateway (HG), a hybrid access aggregation point (HAAP), or an access router (AR).
Ford teaches herein the network component comprises one or more of a home gateway (HG), a hybrid access aggregation point (HAAP), or an access router (AR) (Ford [Page 4] Section 1.1, one or both hosts are multihomed and multiaddressed, assume that the presence of multiple addresses at a host is sufficient to indicate the existence of multiple paths,  paths need not be entirely disjoint: they may share one or many routers between them)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ford with the teaching of Wu Wei because Ford teaches that using sub-flow level sequence number would improve efficiency. (Ford [Page 25] Section 3.3.1)

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413